         Case 2:15-cv-05853-MMB Document 102 Filed 06/21/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

 ARTHUR BEDROSIAN,                          )
                                            )
           Plaintiff,                       )            Case No. 2:15-cv-05853
                                            )
           v.                               )
                                            )
 UNITED STATES OF AMERICA, et al.,          )
                                            )
           Defendants.                      )
 __________________________________________)

                                             ORDER


        AND NOW, upon consideration of Plaintiff Arthur Bedrosian’s motion to stay execution

of judgment pending appeal and approval of bond or other security, IT IS HEREBY ORDERED

that Plaintiff’s motion is GRANTED. Any execution on, or proceeding to enforce, the judgment

in this action [ECF 95] is stayed pending the resolution of any appeal in this matter.

                               21st day of June, 2021.
        It is so ORDERED this _____




                                                     BY THE COURT:



                                                      /s/ MICHAEL M. BAYLSON
                                                     _______________________________
                                                     Michael M. Baylson, U.S.D.J.




123020516.2
